Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 5: the terms “edges” and “vertices” renders the claim indefinite since it remains uncertain as to whether the edges and the vertices are positively part of the claimed pyramids of the diffusion lens. 
Claim 1, last two lines: the terms “the boundary” lacks antecedent basis. The term “an axis” at line renders the claim vague and indefinite since it remains unclear as to how the axis is associated with the claimed optical film.
	Claim 2, the term “the height of the vertices” lacks antecedent basis.
Claim 5, the term “the chip size” lacks antecedent basis.



Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections. See MPEP § 2172.01. 
As to claim 1, the omitted structural positive cooperative relationships are: edges and vertices. 
In absence of essential structural positive relationship of the edges and the vertices, it remains uncertain as to how the edges and the vertices are structurally related to its associated element(s) and the claimed device. 
In absence of essential structural positive relationship of the edges and the vertices, it remains uncertain as to whether edges and the vertices are structurally part of the claimed device.
As to claim 5: the omitted structural positive cooperative relationships are: a mini light emitting diode (LED) light source and a micro LED light source. 
In absence of essential structural positive relationship of the mini light emitting diode (LED) light source and the micro LED light source, it remains uncertain as to how the mini light 
In absence of essential structural positive relationship of the mini light emitting diode (LED) light source and the micro LED light source, it remains uncertain as to whether the mini light emitting diode (LED) light source and the micro LED light source are structurally part of the claimed device.
	Dependent claims 2-4 and 6-13 are necessarily rejected since they depend upon rejected base claim(s).

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Maekawa et al (CN 102597819).
As to claims 1, 12 and 13, Maekawa et al disclose applicant’s claimed LCD including a backlight unit (title, paras. 0303, 0693 etc.) and an optical film (at least Figs. 1-3 and 5-9) including:
a first base film (bottom layer in Fig. 7) ; and
a diffusion lens layer (upper layer in Fig. 7) disposed on one surface of the first base film and including a plurality of square pyramid-shaped lenses (Figs. 1-3, 5, 6, 10),
	wherein edges meeting at vertices of the plurality of square pyramid-shaped lenses are curved lines, and
	wherein among the plurality of square pyramid-shaped lenses, one surface of a first square pyramid-shaped lens meets one surface of a second square pyramid-shaped lens to form a boundary line, and the one surface of the first square pyramid-shaped lens and the one surface of the second square pyramid-shaped lens are symmetrical with respect to the boundary line as an axis.
	As to claim 5, the limitations of “a mini light emitting diode (LED) light source” and “a micro LED light source” are not given patentable weight since these light sources are not considered part of the optical film. The claimed optical film does not include these light sources. These light sources are part of a backlight unit, not the optical film.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Maekawa et al, as applied to claim 1.
As to claim 2, although Maekawa et al do not disclose the difference between maximum and minimum ones of the heights of the vertices of the plurality of square pyramid-shaped lenses being 2.5 μm or less, as claimed by applicant, it would have been obvious to one of ordinary skill in the art to select optimum heights of the vertices since it has been held that where general conditions of the claim are discovered in the prior art, discovering the optimum or workable range involves only routine skill in the art. In re Aller, 105 USPQ 233.
As to claim 3, although Maekawa et al do not disclose the difference between maximum and minimum ones of the heights of boundary lines each being defined between two square pyramid-shaped lenses among the plurality of square pyramid-shaped lenses being 2.5 μm or less, as claimed by applicant, it would 
As to claim 4, although Maekawa et al do not disclose the difference between the minimum and maximum one of the heights of boundary lines each being defined between two square pyramid- shaped lenses among the plurality of square pyramid-shaped lenses and being 25% or less of the length of a pitch of the plurality of square pyramid-shaped lenses, as claimed by applicant, it would have been obvious to one of ordinary skill in the art to select optimum heights of the boundary lines since it has been held that where general conditions of the claim are discovered in the prior art, discovering the optimum or workable range involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claims 6-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claims 6-11, prior art of the record does not disclose applicant’s claimed optical film of claim 6, which includes all limitations of base claim 1, wherein the optical film includes: a second base film disposed in parallel to the first base film; and a color conversion layer disposed between the other surface of the first base film and one surface of the second base film, 
wherein the color conversion layer includes red phosphor, green phosphor, and inorganic particles inducing uniform scattering of the light at a predefined weight ratio, as cited specifically in claim 6.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHOK PATEL whose telephone number is (571)272-2456. The examiner can normally be reached on M-Th 10AM-3PM, 6PM-10PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarene can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/ASHOK PATEL/Primary Examiner, Art Unit 2879